Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board, which affirmed a decision of an Unemployment Insurance Referee, modifying an assessment for unemployment insurance taxes. The issues are whether a letter from the employer was a proper application to cease to be subject to taxes under the statute, and whether under all the circumstances there was a sufficient compliance with the statute. The Referee and the Board decided these issues in favor of the employer. Decision affirmed, without costs. Hill, P. J., Bliss, Brewster and Poster, JJ., concur; Heffernan, J., dissents and votes to reverse.